Case 2:20-cv-02167-JTF-cgc Document 1-3 Filed 03/06/20 Page 1 of 5   PageID 43




                           Exhibit
                                    3
                          Case 2:20-cv-02167-JTF-cgc Document 1-3 Filed 03/06/20 Page 2 of 5            PageID 44
                                                                 Exhibit D-001


Kathleen Elam

From:                                          Zazzle <notifications@zazzle.com>
Sent:                                          Monday, November 20, 2017 1:57 PM
To:                                            Kathleen Elam
Subject:                                       Re: Delete my account

Re: D elete my acc ount




                                                     Thanks for your message!


                          Our customer support team is eager to help and will reach out to you within 1-3
                          business days excluding weekends and holidays. If you do not receive a response
                          in your inbox, please check your junk/spam folder. Please just send your question
                          once — receiving multiple emails on the same issue may delay our response. In
                          the meantime, feel free to browse our help center.

                                                        V isit Ou r He lp Ce nt er


                          Subject:
                          Delete my account


                          Message:
                          https://www.zazzle.com/hummingbirdhangout Please delete my account all the
                          products in it. Thanks!


                          Case #: CAS-3321594-B5M0S6



                                                Love it. Snap it. Share it. #Zazzle



                             We promise 100% satisfaction. If you don't absolutely love it, we'll take it back!

                                                                      1
Case 2:20-cv-02167-JTF-cgc Document 1-3 Filed 03/06/20 Page 3 of 5                            PageID 45
                                               Exhibit D-002


                       Unsubscribe | Privacy Policy | User Agreement | Contact Us
     © 2017 Zazzle Inc. All Rights Reserved. Zazzle Inc, 1800 Seaport Blvd. Redwood City, CA 94063
   Zazzle, the Zazzle logo, Zazzle Custom Stamps, and Zazzle Profile Cards are registered trademarks or
                     trademarks of Zazzle Inc. in the United States and other countries.




                                                    2
       Case 2:20-cv-02167-JTF-cgc Document 1-3 Filed 03/06/20 Page 4 of 5                                PageID 46
                                                                              Exhibit E-001


Kathleen Elam

From:                                         Zazzle Support <support@zazzle.com>
Sent:                                         Tuesday, November 21, 2017 5:39 AM
To:                                           Kathleen Elam
Subject:                                      Your Zazzle Account - Termination Request .0771000000113




                                                         Hello Kathleen Elam,
                                         Thanks for contacting the support team at Zazzle.


           We are truly feeling sorry for losing a valuable customer. As per your request, your
           Zazzle account will be suspended shortly. Please note this can take a couple of
           business days to take effect.

           (REMOVE IF NECESSARY) We have also unsubscribed you from the Zazzle
           Newsletter and promotional email list.

           (REMOVE IF NECESSARY) Your Zazzle store has been disabled and any public
           products that you may have posted for sale are now no longer available for
           purchase.

           We appreciate your participation in the Zazzle community and hope to see you again
           at Zazzle!

           Best wishes,

           ----------------------------------------------------------------------------------------


           Usman
           Customer Support

           Zazzle Inc.


           Incident Reference # CAS-3321594-B5M0S6



           Let us know how we did.


                                                                                     1
Case 2:20-cv-02167-JTF-cgc Document 1-3 Filed 03/06/20 Page 5 of 5   PageID 47
                                  Exhibit E-002




                                       2
